Case 2:20-cv-03697-VAP-SK Document 90 Filed 09/01/21 Page1ofi1 Page ID #:465

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03697-VAP (SK) Date September 1, 2021

Title Warren Frank Jr. v. G. Lewis, et al.

 

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Under the Court’s Scheduling Order, the parties’ mandatory case status reports were
due on Thursday, August 26, 2021. (ECF 79). But as of this order, Plaintiff has filed no timely
case status report as ordered. Only Defendants have filed theirs. (ECF 88, 89). The case status
report is not an empty document; it is an indispensable tool in assessing how Plaintiff intends
to prosecute the case and provides the Court with the necessary information needed to
schedule court proceedings aimed at a merits disposition. See Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992).

Therefore, Plaintiff is ORDERED TO SHOW CAUSE by no later than Friday,
October 1, 2021, why this action should not be dismissed for lack of prosecution and failure
to obey court orders. Plaintiff may discharge this order by filing his case status report by the
October 1, 2021 deadline. Alternatively, if Plaintiff does not intend to prosecute this action, he
may file a notice of voluntary dismissal using the attaching form CV-9. Voluntarily dismissed
actions do not count as “strikes” under 28 U.S.C. § 1915(g), which limits the number of civil
rights lawsuits that prisoners may file while incarcerated.

 

Failure to comply with this court order may result in involuntary dismissal
of this action for failure to prosecute and/or failure to obey court orders. See
Fed. R. Civ. P 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
